Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Quadrant 4 Systems Corporation (the “Company”) on Form 10-Q for the quarter endingSeptember 30, 2011as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Nandu Thondavadi, Chief Executive Officer and I, Dhru Desai, Chief Financial Officer of the Company, each hereby certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: The report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. November 18, 2011 By: /s/ Nandu Thondavadi Nandu Thondavadi Chief Executive Officer and Director November 18, 2011 By: /s/ Dhru Desai Dhru Desai Chief Financial Officer, President and Director
